Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  March 3, 2020                                                      Bridget M. McCormack,
                                                                                   Chief Justice

  159744-5                                                                David F. Viviano,
                                                                          Chief Justice Pro Tem

                                                                        Stephen J. Markman
                                                                             Brian K. Zahra
  MICHAEL J. LONG, Personal Representative of                          Richard H. Bernstein
  the ESTATE OF MICHAEL KNUDSEN,                                       Elizabeth T. Clement
             Plaintiff/Counterdefendant-                               Megan K. Cavanagh,
                                                                                        Justices
             Appellee,
  v                                             SC: 159744
                                                COA: 341412
                                                Grand Traverse CC:
  GEOFFREY FIEGER and FIEGER LAW PC,            2016-031437-NM
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs/Appellants,
  and
  RICHARD M. GOODMAN, GOODMAN
  KALAHAR, DEAN A. ROBB, and
  DEAN ROBB LAW FIRM,
           Third-Party Defendants/Appellees.

  _________________________________________/

  ZACHARY ALLEN KOTT-MILLARD,
           Plaintiff/Counterdefendant-
           Appellee,
  v                                             SC: 159745
                                                COA: 341414
                                                Grand Traverse CC:
  GEOFFREY FIEGER and FIEGER LAW PC,            2016-031442-NM
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs/Appellants,
  and
  RICHARD M. GOODMAN, GOODMAN
  KALAHAR, DEAN A. ROBB, and
  DEAN ROBB LAW FIRM,
           Third-Party Defendants/Appellees.

  _________________________________________/
                                                                                                              2



      On order of the Court, the application for leave to appeal the March 5, 2019
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 3, 2020
       a0224
                                                                            Clerk